Title: From Alexander Hamilton to William Rawle, 25 January 1794
From: Hamilton, Alexander
To: Rawle, William



Philadelphia Jany. 25. 1794
Dear Sir
Private

Your letter to me officially of the 22 is received. I submit to you some observations in a private capacity.
Does not the course of proceeding in Chancery provide for the case of absent parties—by allowing service of process on known agents & if the parties do not appear taking the bill pro confesso &c? It runs in my mind there are some rules of convenience in cases so situated, but I am at present too rusty to remember details of practice.
Though the Courts of the UStates could not enjoin the state Courts—Could they not enjoin perpetually the Individuals concerned so as to produce the same effect, in the manner sometimes practiced to prevent proceedings at common law?
These questions are put, not for the sake of answers—but to lead your attention to a further investigation of what may be practicable, towards forcing the affair to a conclusion, as it is very interesting to the public service to ascertain our ground.
With esteem I reman Dr Sr   Your obed serv

A Hamilton
William Rawle Esq

